Citation Nr: 0525445	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

Service connection was granted for a right knee disorder in a 
November 1976 rating decision and a 10 percent disability 
rating was assigned.  Over the years since, the rating has 
been increased and reduced several times.  Most recently, in 
a June 2000 rating decision, it was increased to 20 percent.  
Temporary total ratings have also been assigned for the right 
knee, pursuant to 38 C.F.R. § 4.30 (2004), in rating 
decisions dated March 1977, February 1989, September 1998 
(with an extension in October 1998), and in September 2000 
(with an extension in December 2000).  

In April 2002, the RO received the veteran's claim of 
entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 and an increased disability rating for his right knee.  
In a May 2002 rating decision, the RO granted a temporary 
total rating, effective from March 28, 2002 to May 1, 2002.  
However, the increased rating claim was denied, and upon 
expiration of the temporary total rating, the RO continued 
the 20 percent rating assigned the veteran's right knee 
disorder.  The veteran disagreed with the denial of an 
increased rating, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
October 2002.  

The veteran presented personal testimony at a Travel Board 
hearing, conducted in October 2003, and chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the veteran's claims folder.

In January 2004, the Board remanded this case for further 
evidentiary development.  After the requested development was 
accomplished, in April 2005, the RO issued a supplemental 
statement of the case (SSOC) that continued the previous 
denial.  

Issues not on appeal

In a May 2001 rating decision the RO confirmed and continued 
a 20 percent disability rating for the veteran's service-
connected left knee disorder.  The veteran has not disagreed 
with that decision.  Accordingly, that issue is not within 
the Board's jurisdiction and it will be addressed no further 
here.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a) (West 2002), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the January 2004 Remand, the Board instructed that the 
veteran be scheduled for an examination of his right knee.  
The examiner was asked to state whether there is any pain, 
weakened movement, excess fatigability or incoordination 
associated with movement of the right knee, and whether such 
symptoms result in additional range of motion loss.  Although 
the examiner reported findings for range of motion, and 
reported that there was no weakness associated with 
repetitive motion, he did not include findings with respect 
to whether there was pain, excess fatigability or 
incoordination specifically associated with movement of the 
right knee.  

Such findings are significant, as the range of motion 
reported by the March 2004 examiner is essentially normal; 
and, the United States Court of Appeals for Veterans Claims 
(the Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) as well as functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   The 
veteran stated at his October 2003 hearing that, while there 
is always some amount of pain present (and this was also 
reported by the January 2004 examiner), there was some 
additional pain associated with climbing and running that was 
not present with walking.  This suggests that there might be 
pain that is specifically associated with motion, and there 
might also be an identifiable point of onset of such pain.  
If so, it is significant to the Board's determination as to 
whether an increased rating is warranted.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran submitted additional 
medical evidence pertinent to the issue on appeal after the 
April 2005 SSOC and did not include a waiver of initial RO 
consideration of that evidence.  

Accordingly, this case is again REMANDED to the RO for the 
following actions:

1.  VBA should obtain an addendum medical 
opinion to the March 18, 2004 VA joints 
examination.  The examiner is asked to 
address whether there is any pain, excess 
fatigability or incoordination associated 
with movement of the right knee.  With 
respect to pain, please describe the 
degrees of motion at which pain is 
present, i.e., motion beyond X degrees of 
flexion is accompanied by pain.  

If the examiner determines that an 
additional examination of the veteran is 
required in order to answer the questions 
posed, VBA should arrange for such 
examination.  A report should be prepared 
and associated with the veteran's VA 
claims folder.  

If the March 18, 2004 examiner is not 
available, the claims folder should be 
referred to another appropriately 
qualified medical professional, who 
should comply with the remand 
instructions above.

The claim file should be forwarded to the 
examiner for review. 

2.  VBA should review the additional 
evidence submitted by the veteran and 
accomplish any additional development it 
deems to be necessary before 
readjudicating the claim.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


